(9961 ',regsuogcn4s@                                                                                        OSSN flSAYIAI
(wmrct '   eu) sgz-r{so    ruuo{                                         runof, fHr.{o xuf,Tf, 'r         sNolrr(Iguorud
            Pr,[rus]lsHlJV         9 'iBH e 01                                         ,fAnop € 't./,,tt O? 'WSnQ /
                                                                        -,mvaatD/
                                                                                                                                              "i   lafitgE^t                   l/tt        :s,.wrinu
   purueuJo lrmourv            ro IeqsJ€I/{'s'o ol pe^\o       lmoulv                                                                                                                 eeJ err^Jes
                           'g'6go erruerfr5
@                               I /-L/-€/
                               eJr^Jes Jo eluo                                                                                   (a,toqo uuotqs uotlt    uao[tplt      tQuo alaldwoc) sserppv
                  'epoqe Jo eceyd lensn                                                                ?UVoJJ                                                           -74            ,     . ay_
s.luepueJap aqt u1 3u1p1sa: urqt uorlelc         7
   -srp pue a8e o1qulns3o uosred          y                                                                                 (eaoqo uuotls      loutr) pottes l€nptarpur Jo epll prre oureN
                                    (uo1aq apowat aag) erroqe peureu        ' qe 'uorlerodroc ',{uzduroc 'l€np1irlpul eqt e}ecol        01 elq?un ure   I leql unler puu,firgac.(qeraq 1              !
                peuesur ssejpp? eql le u,{lorls ''cle 'uoqerofuoc 'fueduoc '1enp1l1pu1 eql uo ro a^oqe u roqs sse+pe eql le ''Jla 'u9ll          tueduroc'l€nprlrpur eql uo
         ^\oloq
        pequcsep ssecord eql '..$l.ruruo1,, ur u,ir{or{s s€ pelnJexe eleq fl 'ecrues Jo ecueprle 1u8sl eiruq E 'paues ,(l1euos.rod e,reiffi I luql uJnler pu€ ,$rgoc ,(qeroq 1
                                                                                                                            ON                                                 s! ggz AISo auo uoqt
                                                                                                                Tr                                         atou! gg7 1,t192 1s.t{t1uo uBtg)
                                                                                                                   urBF6go                                    'pelecrput ssecordgo .requnu
                                   >gay3       ro,findeq S14lsn pezuoqlnvgo s:rguuSrg                                   lc$slc                           ye1o1 eq1   rog ldrecer e8pel.Lroulcu            1
trNrf sIHr a\oTgg grruat roN oc                                                 AaNo rrHsuYfit 's'n .{o flsn uo.{ a\oTf,g trf,vds
                                                                           -
                                                                                                                                 (.
                                                                                                       :Jo   Jl"qeq uo ecr,r:es Sulse-nber .to1eur8u6 .leqlo :o i(europy;o emlerfrg
                                                                                                                                                                                                     h
                                                                                                                                                                                      ll'?
                                                     €n )lia A-s1w1S t " t^ar,,rr {-rtc6bp                                                          ? "tl'r,i ?\+ +10
                                                 S)ccf )\\a t P 2+,ot9 2 \+ -.) of C;{-r or,,r                                                     (hCr'l 2br,(.9-l'W
pl.c                                                                                                                                                                                                 pror
                                                                                                                 :(ecntag   ng        alqDfo^y sautJ patoru!$g puD 'staqutnp auoqdalal
       llYW)aJIAuascNIIICadxaNIJSIssV11I^\JYHJNoIJVI^ruo{NIuiIHIouosNoII3nuISNITvI3:Ids
                                                       .y.s.o uo
                                                scrNes JoJ {ceq3
                                                                    !-
                                                                    I
                                            osEJ srql ur pe^res     .
                                      eq ol serued Jo .r"q,r*1.1
                                                                    I
                                  ggz -   uuo{ rrql qlr^      p"-r, I
                                     eq o1 sseco;dgo:eeump          l- -
                                                                               :A\O'Igg SSiIUCCV CNV itWVN      IY     OI   UIIJSANO:TU            AdOf, AJIAUAS {O Af,IION CINIIS
                                                                                                             q.hol '1T taL\es_                                                              IY
                                                                                  (apo3 4J7 puo alory ',(tD     "o1iJ   ruawuody'6,4y rc pa.ag) SSip1OOV
                                                                                                                                      211I A2J             ro-+                             {
                                                           -x2+ /n"?            lvrrtoJ+??r-\r;?                                                                     S
 NI^IACNOf, UO AZIIS      OI                    {o NoIIdIUISaO UO AAUITS           OJ '')JiI'NOIIYUOdUOC',\NYdI^tOf,'TVnCIAICNI                          dO Ar IVN                     gAutrs
                                               A                                                                                                                           I
                                          0t                                                                                                   O                       0
                                                                                                                                                                                -(
                             ssaf,oud Jo             lld J                                                                                                                            INVONAgAC
                                                      ",                                                                                J\J
                    o -n Q-g)                                                                                                                                                   "(LgdIJNIY'Id
                       uashnN asYc ruooa)
                                                           'ut-totsltltlo asatat aql uo                                      ecr^res sler{sr€I^I se}?}s pellun
       ,pqsnry     'S'n attt tq ssaco"t4to n!^ras,, tof suoucnasul aag
                  Case: 1:18-cv-04882 Document #: 16 Filed: 12/19/18 Page 1 of 1 PageID #:99                                     esrlsnf Jo tuet'uuedac 's'n
                NUNIf,U (INY IdItrJtrU SStrf,OUd
